525 Pa. 498 (1990)
581 A.2d 1377
Evelyn MORGANSTEIN, Executrix of the Last Will and Testament of Morton Morganstein, Deceased,
v.
Benjamin HOUSE, M.D., Appellant.
Supreme Court of Pennsylvania.
Argued October 23, 1990.
Decided November 9, 1990.
Stanley P. Stahl, Allan C. Molotsky, Barbara S. Magen, Philadelphia, for appellant.
Keith S. Erbstein, Philadelphia, for appellee.
Before NIX, C.J., and LARSEN, FLAHERTY, ZAPPALA, PAPADAKOS and CAPPY, JJ.

ORDER
PER CURIAM:
Appeal dismissed as having been improvidently granted.
McDERMOTT, J., did not participate in the consideration or decision of this case.
FLAHERTY and CAPPY, JJ., dissent.